Citation Nr: 0506924	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on April 12, 2002.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Health Eligibility Center (HCE) in 
Atlanta, Georgia, dated in July 2003, that converted the 
veteran's health care eligibility based on household income 
and/or assets for 2001 and required the veteran to make co-
payments for medical care received beginning April 12, 2003.  
The decision was duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The appeal is REMANDED to the HCE via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim. 38 C.F.R. § 19.29 (2004).  A Statement of the Case 
(SOC) must include a summary of applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  In 
reviewing the veteran's claim the Board has noted the veteran 
was not properly notified of the laws and regulations that 
governed his claim or notified of the evidence necessary to 
support a grant of the benefits sought.  The SOC issued to 
the veteran in August 2003 did not include the pertinent laws 
and regulations set out in 38 U.S.C.A. §§ 1710, 1712, 1722, 
1722A, 5317 (West 2002) governing health care eligibility and 
the requirements to make copayments.  The SOC included only 
citations to the United States Code, but not the applicable 
text, and no citation or text of the applicable sections of 
the Code of Federal Regulations.

The Board notes that in managing the provision of hospital 
care and medical services under section 1710(a) of the law 
governing veterans benefits, VA establishes and operates a 
system of annual patient enrollment.  The law provides that 
VA shall manage the enrollment of veterans in accordance with 
the following priorities in the order listed:  (1) veterans 
with service-connected disabilities rated 50 percent or 
greater; (2) veterans with service-connected disabilities 
rated 30 percent or 40 percent; (3) veterans who are former 
prisoners of war; veterans with service-connected 
disabilities rated 10 percent or 20 percent; (4) veterans who 
are in receipt of increased pension based on a need of 
regular aid and attendance or by reason of being permanently 
housebound and other veterans who are catastrophically 
disabled; (5) veterans who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for hospital care, medical 
services, and nursing home care under 38 U.S.C.A. 
§ 1710(a)(2); and, (7) veterans described in 38 U.S.C.A. 
§ 1710(a)(3).  38 U.S.C.A. § 1705(a).  Effective October 2, 
2002, section 202(a) of Public Law 107- 135 (115 Stat. 2457), 
provides: (a) Priority of Enrollment in Patient Enrollment 
System. Section 1705(a) is amended by striking paragraph (7) 
and inserting the following new paragraphs. (7) Veterans 
described in section 1710(a)(3) of this title who are 
eligible for treatment as a low income family under section 
3(b) of the United States Housing Act of 1937; and (8) 
Veterans described in section 1710(a)(3) of this title who 
are not covered by paragraph (7).  38 U.S.C.A. § 1705(a) 
(West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits" package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  VA will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. 
§ 17.36(a)(1)-(a)(8).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  Regarding the third eligibility 
criteria for this priority category, the income threshold is 
updated annually and published in the Federal Register.  See 
38 C.F.R. § 3.29.

In his appeal to the Board of this decision, the veteran 
contended that his wife's income in 2001 should not have been 
counted, indicating that although he was legally married to 
her, they were separated and filed a joint income tax return 
to accommodate lower applicable taxes on his wife's income.  
For the purpose of VA benefits, the term "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. §§ 3.1(j), 3.50(a) 
(2004).  Under 38 C.F.R. § 3.1(j), the term "marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 C.F.R. § 3.1(j).  Moreover, for VA purposes, a 
person is considered as living with his or her spouse even 
though they reside apart unless they are estranged.  
38 C.F.R. § 3.60 (2004).

Accordingly, the case is REMANDED for the following:

After completing any additional 
development deemed necessary, the HEC 
should readjudicate the veteran's claim 
on the merits.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC) including all relevant 
laws and regulations, which discusses 
their affect on his claim.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




